    Case 2:19-cv-05286-JMA-AKT Document 28 Filed 08/25/20 Page 1 of 2 PageID #: 136
Tnr Lnw   Onnrcn on
Drrvrs MUTNDEZ
Concenttaling b tmptoyment    & /of,o" /rr*                                                                4r^
                                                                                          90 Bnaury Srnger
                                                                                          BtrNrwooo, Nrw Yonr         11717
                                                              August 25.2020
                                                                                          (631) 434.1443
                                                                                          www. DEr-vrsMEr-EN   oEz. cotut

        VIA ECF

        Hon. Joan M. Azrack
        United States District Judge
        United States District Court
        Flastern District of New York
         100 F'ederal Plaza
        Central Islip,   NY 11722

                                           Re:     Marcos Mejia. et al. v. Gulf2Bay Softwash Corp, et al,
                                                   Civ. No.: l9-cv-05286

        Dear Judge Azrack:

                  On or about June 26.2020, the parlies filed their Cheeks application seeking approval    of
        settlement agreement IDE 27). Your Honor participated in the settlement conference that brought
        about the agreement. That application remains pending your Ilonor's approval.

                While. the documents lvere all executed and submitted to the Court for approval def-endants
        have failed to provide the Plaintiffs with wet ink copies of the Settlement Agreement and
        Confessions of Judgment. Defendants' counsel has been contacted numerous times to provide
        original copies of the settlement documents. Each time a promise that the documents witl be forth
        coming is advanced. However. to date the undersigned has not received the documents. Most
        disturbing is the fact that defendants asked for original copies of the Settlement Agreements and
        were provided with same within two days.

                In the instant, case Plaintiffs have been requesting original copies of the Settlement
        Agreement and Confessions of Judgrnent fbr months. Plaintiffs insistence on the original
        signatures is predicated on the fact that in the event of a default of the settlement payout, the
        Agreement allows for the fiting of the Confessions of Judgment. However, the Suffolk County
        Clerk will not allow copies of the Confessions o1'Judgment to be filed. As such, the documents
        that are in Plaintiffs possession are not enforceable, in the event of a breach. The situation can be
        easily rernedied by Defendants providing the documents with the originat signatures. However,
        despite repeated efforts to avoid court intervention, Plaintiffs are forced to burden the coun. We
        respectfully request that the Court Order Defbndants to provide a copy of the Settlernent
        Agreement and Confessions of Judgments with original signatures.




                                                              Respectful ly subm itted,
Case 2:19-cv-05286-JMA-AKT Document 28 Filed 08/25/20 Page 2 of 2 PageID #: 137




                                           s/s Delvis Melendez

   C.C. Jackson Lewis, P.C.
   Noel Tripp, Esq.
   58 South Service Rd., Ste. 250
    Melville, New York 11747
